Citation Nr: 0619393	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-22 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease and hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 until May 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the veteran's claim of 
entitlement to service connection for gastroesophageal reflux 
disease and hiatal hernia was denied.


FINDING OF FACT

Gastroesophageal reflux disease and hiatal hernia were 
initially manifested during the veteran's period of active 
service. 


CONCLUSION OF LAW

Gastroesophageal reflux disease and hiatal hernia was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The medical evidence clearly demonstrates the current 
manifestation of gastroesophageal reflux disease and hiatal 
hernia.  In 1998, the veteran's medical records note the 
presence of gastroesophageal reflux disease and "moderated 
sized hiatal hernia."  Additionally, private medical records 
note recent treatment for these disorders.  Therefore, the 
current disability element is met. 

With regard to the second element, an in-service disability 
or injury, the veteran's service medical records do not 
reflect that gastroesophageal reflux disease or hiatal hernia 
were specifically identified during her period of service.  
The report of her service retirement medical examination, 
dated February 1997, shows that her abdomen and viscera were 
clinically evaluated as normal.  Additionally, an upper 
gastrointestinal series (UGI) performed in May 1984 stated 
there was no evidence of hiatal hernia or reflux.  However, a 
diagnosis of gastroesophageal reflux disease was noted in 
April 1998, less than one year after service separation.  
This diagnosis was confirmed in September 1999 based on a 
twenty-four hour pH monitor.

In addition, the medical evidence in this case also includes 
statements from two private physicians, one of which 
indicated that she had reviewed the pertinent medical 
records.  Both physicians concluded that the veteran's 
gastroesophageal reflux disease was present during her period 
of active service.  In a statement dated December 2004, one 
private physician stated that he "could attest to the fact 
that she clearly has acid reflux disease since her evaluation 
in 1998."  He also stated that "[a]lthough [he did] not 
have any objective data to support the patient having reflux 
prior to this time, it is quite possible that she may been 
suffering from gastroesophageal reflux disease for years 
prior to 1998."  In March 2005, another private physician 
stated the following:  "We have reviewed the prior military 
records for [the veteran].  According to the notes, it is 
highly probable that her GERD (gastroesophageal reflux 
disease) was already present during her military service."

In August 2005, the RO obtained a VA examination.  The 
examiner stated that the March 2005 letter written by the 
private examiner was speculative, but she stated that "it 
would require speculation on [her] part ... to state that [the 
veteran] had GERD during her military service."  This was 
because the veteran did have a confirmed diagnosis of chronic 
bronchitis during her military service, and the symptoms of 
bronchitis and GERD are difficult to distinguish.

These medical opinions are far from conclusive with respect 
to the issue on appeal.  However, there is enough in the 
medical records to give some support to the opinions.  The 
veteran has argued that she was on medications during service 
for the problems she was experiencing and a review of the 
service medical records reflects that on at least one 
occasion reference was made to her obtaining refills of 
Mylanta.  Moreover, when seen after service in July 1999 for 
treatment, she reported a 10 to 15 year history of burning 
and indigestion.  Given these findings together with the 
medical opinions reported above, it is concluded that the 
evidence is at least in a state of equipoise relative to the 
question of service incurrence of hiatal hernia and GERDS.  
  
Thus, resolving all reasonable doubt in favor of the veteran, 
these medical records demonstrate that gastroesophageal 
reflux disease and hiatal hernia is deemed to have been 
present during her period of active service.  Therefore, the 
second element, the presence of an in-service disability, is 
satisfied.  In addition, by associating her current disorder 
with her service, the physicians established a nexus between 
the veteran's service and her current disorder, thereby 
satisfying the third element. 



Duties to Notify and Assist

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326a (2005).  In this case, letters, dated December 2004 
and April 2006, notified the veteran of the VCAA and of her 
duties to obtain evidence.  Furthermore, as the Board has 
granted the veteran's claim for service connection, a 
detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease and hiatal hernia is granted.  (Prior to assigning a 
disability evaluation and effective date for the award, the 
RO should provide appropriate notice as required by the Court 
in the recent case of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


